Citation Nr: 1757467	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  17-38 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to service-connected residuals of non-small cell lung cancer of the left lung status post left upper lobectomy and mediastinal lymph node dissection with asbestos related pleural disease with pleural plaques (hereinafter, "lung disability").


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1951 to August 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2017 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.

REMAND

Although the Board sincerely regrets additional delay, in light of the appeal's advanced status on the docket, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran asserts that his COPD developed secondary to his service connected lung disability.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310 (b).

To that end, the Veteran was afforded a VA examination in December 2016 regarding his claim, with an addendum opinion provided in July 2017.  While these examinations are adequate for purposes of adjudicating his claim on a secondary basis, neither is adequate for purposes of awarding service connection on the basis of aggravation.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The December 2016 examiner was asked to render an opinion as to the relationship between the Veteran's COPD and his service-connected lung disability.  The examiner concluded that it was less likely than not that the Veteran's COPD was caused by his disability; rather, such was caused by the Veteran's extensive history of cigarette smoking.  Likewise, the July 2017 VA physician determined that the Veteran's COPD was not caused by his conceded in-service exposure to asbestos, and explained in detail why.  

However, neither examiner addressed whether the Veteran's lung disability aggravated his COPD, which was first diagnosed in 2014.  The Board notes that when an examiner determines whether service connection is warranted on a secondary basis, he or she must address both direct causation as well as aggravation.  See Allen, supra at 448 ("[W]hen aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."); see also El-Amin v. Shinseki, 26 Vet. App. 136, 139-140 (2013).

Thus, the Board finds that further medical opinion is warranted.  The Veteran's file should be returned to either the December 2016 or July 2017 examiner, so that they can address whether or not the Veteran's COPD was aggravated by his service-connected lung disability. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Return the record to either of the VA examiners who offered etiological opinions in December 2016 or July 2017.  The record and a copy of this Remand must be made available to the examiner. The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the previous VA examiners are unavailable, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner is asked to address whether the Veteran's COPD was, at least as likely as not (that is, a 50 percent or higher degree of probability), aggravated by his service-connected lung disability (characterized as residuals of non-small cell lung cancer of the left lung status post left upper lobectomy and mediastinal lymph node dissection with asbestos related pleural disease with pleural plaques)? 

If aggravation is found, the examiner should determine, if possible, to what extent the COPD was aggravated beyond its natural progression. 

A complete and detailed rationale must be provided for all opinions and conclusions reached.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).




